A

                                           EXAS



A-lTrORNEY       GENERAL

                                      August3     , 1970



             Honorable Jamie C. Boyd
             District Attorney
             34th Judicial District
             4th Floor, City-County Building
             El Paso, Texas 79901          Opinion No. M- 662

                                           Re:     Interpretation of Section
                                                   2 (0) , Article 2328b-4,
                                                   Revised Civil Statutes of
             Dear Mr. Boyd:                        Texas, as amended.

                  You have requested an opinion of this office as follows:

                  "Is the District Attorney of the 34th Judicial
                  District, who is not a criminal district attor-
                  ney , empowered to act as a prosecuting attorney
                  under Section 2(o), Article 232813-4, Revised
                  Civil Statutes of Texas, as amended, commonly
                  referred to as the Uniform Reciprocal Enforce-
                  ment of Support Act."

                  Section 2(o) of Article 2328b-4, as amended in 1969 (Acts
             61st Leg., R.S., Ch. 553, p. 1698) reads as follows:

                  "'Prosecuting attorney' means the criminal
                  district attorney or county attorney, or the
                  district attorney where there is no criminal
                  district attorney or county attorney."

                  It is the opinion of this office that the above Section
             quoted is quite unambiguous and clear. The responsibility
             of the district attorney to act as a prosecuting attorney in
             the enforcement of the Uniform Reciprocal Enforcement of Sup-
             port Act, Article 2328b-4, arises only where there is neither
             a criminal district attorney nor a county attorney.




                                          -3164-
Honorable Jamie C. Boyd, Page 2, (M-662   )



     You state that the district attorney of the 34th Judicial
District, comprising the counties of El Paso, Culberson and
Hudspeth, is not a criminal district attorney, and that each
county in the district has its own separate county attorney.
Consequently, as a district attorney in a district where each
county has its own separate county attorney, you are not de-
signated in the statute as a "prosecuting attorney."  The
statute is clear that the county attorney should act in such
matters as a prosecuting attorney where a county attorney
exists.


                       SUMMARY
                       ----

        A district attorney in a district where
     each county has its own separate county
     attorney is not designated by Section 2(o),
     Article 2328b-4, Revised Civil Statutes of
     Texas, as amended, as a "prosecuting attorney."
     The county attorney should act in such matters
     where a county attorney exists
                                 /7


                                       General of Texas

Prepared by Bennie W. Bock, II
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Charles Parrett
James Quick
Sam Jones
Bob Lattimore




                             -3165-
Honorable Jamie C. Boyd, Page 3, (M-   662   )




MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant Attorney General




                             -3166-